Exhibit 10.6

 

PLACEMENT AGENCY AGREEMENT

 

THIS PLACEMENT AGENCY AGREEMENT (this “Agreement”) is made and entered into as
of July 14, 2004 (the “Effective Date”), by and between Paradigm Genetics, Inc.,
a Delaware corporation (the “Company”), and Stonegate Securities, Inc., a Texas
corporation (“Stonegate”).

 

WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to retain Stonegate as its non-exclusive placement agent, and Stonegate
is willing to act in such capacity, in each case subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Stonegate (each a “Party” and collectively, the
“Parties”) hereby agree as follows:

 

1. RETENTION OF STONEGATE; SCOPE OF SERVICES

 

  (a) Subject to the terms and conditions set forth herein, the Company hereby
retains Stonegate to act as the non-exclusive placement agent to the Company
during the Contract Period (as defined in Section 2 below), and Stonegate hereby
agrees to be so retained.

 

  (b) As the non-exclusive placement agent to the Company, Stonegate will have
the non-exclusive right during the Contract Period to identify for the Company
prospective purchasers (collectively, the “Purchasers” and each individually, a
“Purchaser”) in one or more placement (each, a “Placement” and collectively, the
“Placements”) of debt and/or equity securities to be issued by the Company, the
type and dollar amount being as mutually agreed to by the Parties (the
“Securities”).

 

  (c) Terms of the Placements shall be as set forth in subscription documents,
including any stock purchase or subscription agreement, escrow agreement,
registration rights agreement, warrant agreement and/or other documents to be
executed and delivered in connection with each Placement (collectively, the
“Subscription Documents”). The Placements are intended to be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to Regulation D (“Regulation D”) of the rules and
regulations of the Securities and Exchange Commission (the “SEC’) promulgated
under the Securities Act.

 

  (d) Stonegate will act on a best efforts basis and will have no obligation to
purchase any of the Securities offered in any Placement. During the Contract
Period (as defined below), subject to Section 6(a) below, Stonegate shall
have-the non-exclusive right to arrange for all sales of Securities in the
Placements, including

 



--------------------------------------------------------------------------------

without limitation the non-exclusive right to identify potential buyers for the
Securities. Subject to Section 6(a) below, all sales of Securities (as defined
below) in the Placements shall be subject to the approval of the Company, which
approval may be withheld by the Company for any reason and/or no reason.

 

2. CONTRACT PERIOD AND TERMINATION

 

  (a) Subject to Section 6(a) below, Stonegate shall act as the Company’s
non-exclusive placement agent under this Agreement for a period commencing on
the Effective Date, and continuing until the earlier to occur of (i) termination
by either Party upon ten (10) days’ prior written notice to the other Party, or
(ii) December 31, 2004, unless extended by the Parties in writing (the “Contract
Period”).

 

  (b) Upon expiration of the Contract Period or termination, neither party will
have any further obligation under this Agreement except as provided in Sections
5, 6, 7, 8, 9 and 10 hereof.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

  (a) The representations and warranties of the Company made to the Purchasers
as set forth in the Subscription Documents are hereby incorporated by reference
as of the date of consummation of the sale of the Securities (the “Closing’) and
all such representations and warranties are hereby deemed made by the Company
directly to Stonegate as though set forth in full herein. The Company represents
and warrants to Stonegate that (i) it has full power and authority to enter into
this Agreement and to perform its obligations hereunder, (ii) this Agreement is
enforceable against the Company in accordance with its terms, subject to
applicable laws governing bankruptcy, insolvency and creditors’ rights
generally, and (iii) this Agreement does not conflict with, violate, cause a
default, right of termination, or acceleration (whether through the passage of
time or otherwise) under any contract, agreement, or understanding binding upon
the Company or any subsidiary of the Company.

 

4. COVENANTS OF THE COMPANY

 

The Company covenants and agrees as follows:

 

  (a) Neither the Company nor any affiliate of the Company (as defined in Rule
501(b) of Regulation D) will sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) of the Company which will be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

 

  (b) Any and all filings and documents required to be filed in connection with
or as a result of the Placements pursuant to federal and state securities laws
are the responsibility of the Company and will be filed by the Company.

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

  (c) Any press release to be issued by the Company announcing or referring to
any Placement shall be subject to the prior review of Stonegate, and each such
press release shall, subject to applicable law and regulations, at the request
of Stonegate, identify Stonegate as the placement agent Stonegate shall be
permitted to publish a tombstone or similar advertisement upon completion of
each Placement identifying itself as the Company’s placement agent with respect
thereto. This Agreement shall not be filed publicly by the Company without the
prior written consent of Stonegate, unless required by applicable law or
regulation.

 

5. FURNISHING OF COMPANY INFORMATION; CONFIDENTIALITY

 

  (a) In connection with Stonegate’s activities hereunder on the Company’s
behalf, the Company shall furnish Stonegate with all reasonable information
concerning the Company and its operations that Stonegate deems necessary or
appropriate (the “Company Information”) and shall provide Stonegate with
reasonable access to the Company’s books, records, officers, directors,
employees, accountants and counsel. The Company acknowledges and agrees that, in
rendering its services hereunder, Stonegate will be using and relying upon the
Company Information without independent verification thereof or independent
appraisal of any of the Company’s assets and may, in its sole discretion, use
additional information contained in public reports or other information
furnished by the Company or third parties.

 

  (b) Stonegate agrees that the Company Information will be used solely for the
purpose of performing its services hereunder. Subject to the limitations set
forth in subsection (c) below, Stonegate will keep the Company Information
provided hereunder confidential and will not disclose such Company Information
or any portion thereof, except (i) to a third party contacted by Stonegate on
behalf of, and with the prior approval of, the Company pursuant hereto who has
agreed to be bound by a confidentiality agreement satisfactory in form and
substance to the Company, or (ii) to any other person for which the Company’s
consent to disclose such Company Information has been obtained.

 

  (c) Stonegate’s confidentiality obligations under this Agreement shall not
apply to any portion of the Company Information which (i) at the time of
disclosure to Stonegate or thereafter is generally available to and known by the
public (other than as a result of a disclosure directly or indirectly by
Stonegate in violation of this Agreement); (ii) was available to Stonegate on a
non-confidential basis from a source other than the Company, provided that such
source is not and was not bound by a confidentiality agreement with the Company;
(iii) has been independently acquired or developed by Stonegate without
violating any of its

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

obligations under this Agreement; or (iv) the disclosure of which is legally
compelled (whether by deposition, interrogatory, request for documents,
subpoena, civil or administrative investigative demand or other similar
process). In the event that Stonegate becomes legally compelled to disclose any
of the Company Information, Stonegate shall provide the Company with prompt
prior written notice of such requirement so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms of this Agreement.

 

  (d) The obligations of the Parties under this Section 5 shall survive the
termination or expiration of this Agreement for three (3) years.

 

6. FEES AND EXPENSES

 

  (a) As compensation for services rendered by Stonegate in connection with the
Placements, the Company agrees to pay Stonegate a fee (the “Agency Fee”) of: (i)
seven (7%) percent of the gross proceeds from the sale of Securities for the
first Ten Million ($10,000,000) Dollars of Securities sold in the Placements (on
a cumulative basis); and (ii) six (6%) percent of the gross proceeds from the
sale of Securities for any Securities sold in the Placements in excess of Ten
Million ($10,000,000) Dollars (on a cumulative basis); provided, however, that
in the event that the Company desires to include any Purchasers in the
Placement(s) identified on Schedule I attached hereto which were previously
contacted by Needham & Company, Inc. (the “Prior Company Contacts”), then the
total Agency Fee payable to Stonegate will be reduced by the amount of any
agency fees payable to Needham & Company, Inc. Notwithstanding the foregoing,
the minimum Agency Fee payable to Stonegate for the Placement(s) shall not be
less than five (5%) percent of the gross proceeds from the sale of Securities
sold in such Placements (on a cumulative basis) (the “Minimum Agency Fee”). The
Agency Fee shall be paid immediately upon the closing of each sale of Securities
by the Company; provided, however, that if the Agency Fee paid after all
closings does not equal the Minimum Agency Fee, the difference between the
Minimum Agency Fee and the Agency Fee shall be paid upon the final closing.

 

  (b) The Company shall promptly reimburse Stonegate for all reasonable
out-of-pocket expenses incurred by Stonegate and its directors, officers and
employees in connection with the performance of Stonegate’s services under this
Agreement, such expenses not to exceed $25,000 without the prior written consent
of the Company. For these purposes, “out-of-pocket expenses” shall include, but
not be limited to, attorneys’ fees and costs, long distance telephone, courier,
travel and similar expenses.

 

  (c) Upon execution of this Agreement by the Parties, the Company agrees to
issue to Stonegate (or its affiliates) warrants substantially in the form
attached hereto as Exhibits A1 and A2 (the “Initial Warrants”).

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

  (d) Subject to Section 6(a) above, upon each closing of the Placements, the
Company agrees to issue to Stonegate a Securities Purchase Warrant (the
“Representative’s Warrant”) entitling the holder(s) thereof to purchase an
amount of Securities equal to ten (10%) percent of the total number of
Securities sold in the Placement(s) less the number of shares of Common Stock
underlying the Initial Warrants (or in the case of a Placement of convertible
debt, an amount of Securities equal to ten (10%) percent of the total number of
Securities into which the convertible debt sold in the Placement(s) is
convertible less the number of shares of Common Stock underlying the Initial
Warrants); provided, however, in the event that any of the Purchasers in the
Placement are Prior Company Contacts, the amount of the Representative’s Warrant
shall, in addition to any reduction for the Initial Warrants, be reduced by the
total amount of warrant coverage payable to Needham & Company, Inc.
Notwithstanding the foregoing, the minimum number of Securities issuable
Stonegate pursuant to the Representative’s Warrant and the Initial Warrants,
taken together, for the Placement(s) shall not be less than eight (8%) percent
of the total number of Securities sold in the Placement(s) (on a cumulative
basis), or, in the case of convertible debt, eight (8%) percent of the total
number of Securities into which the convertible debt sold in the Placement(s) is
convertible (the “Minimum Warrant Coverage”). The Representative’s Warrant shall
be for a period of five (5) years, have an exercise price per share equal to the
price at which the Securities are sold to Purchasers (or in the case of
convertible debt, the price at which the convertible debt is convertible into
Securities) in the applicable Placement and shall otherwise be substantially in
the form of Exhibit B attached hereto. The Representative’s Warrant shall be
issued immediately upon the closing of each sale of Securities by the Company to
the extent it exceeds the amount of the Initial Warrants; provided, however,
that if the Representative’s Warrant and the Initial Warrants do not equal the
Minimum Warrant Coverage after all closings, the deficiency in the Minimum
Warrant Coverage shall be paid upon the final closing.

 

  (e) Subject to any conditions and/or exceptions provided elsewhere herein, the
obligations of the Parties under this Section 6 shall survive the termination or
expiration of this Agreement for any reason.

 

7. INDEMNIFICATION

 

  (a) The Company agrees to indemnify and hold Stonegate harmless from and
against any and all losses, claims, damages or liabilities (or actions,
including securityholder actions, in respect thereof) related to or arising out
of Stonegate’s engagement hereunder or its role in connection herewith, and will
reimburse Stonegate for all reasonable expenses (including reasonable costs,
expenses, awards and counsel fees and/or judgments) as they are incurred by
Stonegate in connection with investigating, preparing for or defending any such
action or claim, whether or not in connection with pending or threatened
litigation in which

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

Stonegate is a party. The Company will not, however, be responsible for any
claims, liabilities, losses, damages or expenses which are finally judicially
determined to have resulted primarily from the bad faith, gross negligence or
willful misconduct of Stonegate (a “Non-Indemnified Claim”). In this regard,
Stonegate shall reimburse the Company for any payments made herein for a
Non-Indemnified Claim. The Company also agrees that Stonegate shall not have any
liability to the Company for or in connection with such engagement, except for
any such liability for losses, claims, damages, liabilities or expenses incurred
by the Company that result from the bad faith, gross negligence or willful
misconduct of Stonegate and/or any of its affiliates, agents and/or
representatives. In the event that the foregoing indemnity is unavailable except
by reason of the bad faith, willful misconduct, or gross negligence of
Stonegate, then the Company shall contribute to amounts paid or payable by
Stonegate in respect of its losses, claims, damages and liabilities in such
proportion as appropriately reflects the relative benefits received by, and
fault of, the Company and Stonegate in connection with the matters as to which
such losses, claims, damages or liabilities relate, and other equitable
considerations. The foregoing shall be in addition to any rights that Stonegate
may have at common law or otherwise and shall extend upon the same terms to and
inure to the benefit of any director, officer, employee, agent or controlling
person of Stonegate.

 

  (b) Stonegate agrees to indemnify and hold the Company harmless from and
against any and all losses, claims, damages or liabilities (or actions,
including securityholder actions, in respect thereof) which are finally
judicially determined to have resulted primarily from the bad faith, gross
negligence or willful misconduct of Stonegate, and will reimburse the Company
for all reasonable expenses (including reasonable costs, expenses, awards and
counsel fees and/or judgments) as they are incurred by the Company in connection
with investigating, preparing for or defending any such action or claim, whether
or not in connection with pending or threatened litigation in which the Company
is a party. In the event that the foregoing indemnity is unavailable, then
Stonegate shall contribute to amounts paid or payable by the Company in respect
of its losses, claims, damages and liabilities in such proportion as
appropriately reflects the relative benefits received by, and fault of, the
Company and Stonegate in connection with the matters as to which such losses,
claims, damages or liabilities relate, and other equitable considerations. The
foregoing shall be in addition to any rights that the Company may have at common
law or otherwise and shall extend upon the same terms to and inure to the
benefit of any director, officer, employee, agent or controlling person of the
Company.

 

  (c) The obligations of the Parties under this Section 7 shall survive the
termination of or expiration of this Agreement.

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

8. POST-TERMINATION AGREEMENT

 

If the Company enters into any agreement, transaction or arrangement with any of
the institutions (including their agents, principals and affiliates and the
accounts and funds which they manage or advise) which Stonegate has introduced
to the Company as prospective purchasers of the Securities in the Placements
pursuant to face to face meetings, conference calls or video conferences
(collectively, the “Stonegate Contacts”), regardless of whether a transaction is
consummated with such prospective purchasers, the Company shall notify Stonegate
in writing of the agreement, transaction or arrangement, and pay Stonegate a fee
equal to (i) one hundred percent (100%) of the Agency Fee and Representative’s
Warrant for securities of the Company sold to Stonegate Contacts (subject to any
offsets payable to Needham & Company, Inc. as set forth above) within the first
six (6) months following termination of this Agreement and (ii) fifty percent
(50%) of the Agency Fee and Representative’s Warrant for securities of the
Company sold to Stonegate Contacts (subject to any offsets payable to Needham &
Company, Inc. as set forth above) within the period beginning (6) months
following termination of this Agreement and ending twelve (12) months following
termination of this Agreement. Upon the termination or expiration of this
Agreement, Stonegate and the Company shall in good faith prepare a list of each
Stonegate Contact to which this Section 8 is applicable. The Company shall only
have obligations under this Section 8 with respect to those persons identified
on such list.

 

9. GOVERNING LAW

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS
THEREOF.

 

10. ARBITRATION

 

Stonegate and the Company will attempt to settle any claim or controversy
arising out of this Agreement through consultation and negotiation in good faith
and a spirit of mutual cooperation. Any dispute which the parties cannot resolve
may then be submitted by either party to binding arbitration under the rules of
the American Arbitration Association for resolution. Nothing in this paragraph
will prevent either party from resorting to judicial proceedings if (a) good
faith efforts to resolve the dispute under these procedures have been
unsuccessful or (b) interim relief from a court is necessary to prevent serious
and irreparable injury.

 

11. NO WAIVER

 

The failure or neglect of any party hereto to insist, in any one or more
instances, upon the strict performance of any of the terms or conditions of this
Agreement, or waiver by any party of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such term or condition, but the same shall
continue in full force and effect.

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

12. SUCCESSORS AND ASSIGNS

 

The benefits of this Agreement shall inure to the benefit of the Parties, their
respective successors, assigns and representatives, and the obligations and
liabilities assumed in this Agreement by the Parties shall be binding upon their
respective successors and assigns. Neither this Agreement nor any obligation
hereunder may be assigned by either Party without the express written consent of
the other Party.

 

13. NOTICES

 

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be delivered (a) by certified mall,
return receipt requested, by facsimile transmission, or recognized overnight
delivery service with an acceptance receipt, as follows:

 

If to the Company:

 

Paradigm Genetics, Inc.

108 Alexander Drive

Research Triangle Park

North Carolina, 27709

Attention:     Mr. J. Barry Buzogany, Esq.

Telephone:     (919) 425-3000

Facsimile:     (919) 425-2915

 

If to Stonegate:

 

Stonegate Securities, Inc.

5950 Sherry Lane, Suite 410

Dallas, Texas 75225

Attention:     Mr. Scott Griffith, President

Telephone:     (214) 987-4121

Facsimile:     (214) 987-1981

 

Either Party may change its address or facsimile number set forth above by
giving the other Party notice of such change in accordance with the provisions
of this Section 13. A notice shall be deemed given (a) if by certified mail, on
the date shown on the applicable return receipt, (b) if by facsimile, upon
electronic confirmation of the transmission thereof, or (c) if by overnight
delivery service, on the day of receipt as evidenced by a receipt.

 

14. NATURE OF RELATIONSHIP

 

The Parties intend that Stonegate’s relationship to the Company and the
relationship of each director, officer, employee or agent of Stonegate to the
Company shall be that of an

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

independent contractor and not as an employee of the Company or an affiliate
thereof. Nothing contained in this Agreement shall constitute or be construed to
be or create a partnership or joint venture between Stonegate and the Company or
their respective successors or assigns. Neither Stonegate nor any director,
officer, employee or agent of Stonegate shall be considered to be an employee of
the Company by virtue of the services provided hereunder.

 

15. MISCELLANEOUS

 

Stonegate’s obligations under this Agreement are subject to the following
general conditions:

 

  (a) All relevant terms, conditions, and circumstances relating to the
Placements will be reasonably satisfactory to Stonegate and its counsel;

 

  (b) Stonegate reserves the right to solicit the assistance of outside dealers
(“Dealers”) to assist in the offer and sale of the Placements with the prior
written consent of the Company; provided, however, that any such Dealers agree
in writing to be bound by the terms of the applicable Placement, including the
indemnification provisions of this Agreement. It is understood that Stonegate,
in its sole discretion, shall be entitled to pay over to any such Dealers any
portion of the compensation received by Stonegate hereunder. The Company shall
have no financial liability for any fees or expenses of any such Dealers.

 

16. CAPTIONS

 

The Section titles herein are for reference purposes only and do not control or
affect the meaning or interpretation of any term or provision hereof.

 

17. AMENDMENTS

 

No alteration, amendment, change or addition hereto shall be binding or
effective unless the same is set forth in a writing signed by a duly authorized
representative of each Party.

 

18. PARTIAL INVALIDITY

 

If it is finally determined that any term or provision hereof is invalid or
unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, and (b) the invalid or unenforceable term or provision shall be
replaced by a term or provision that is valid and enforceable and that comes as
close as possible to expressing the intention of the invalid or unenforceable
term or provision.

 

19. ENTIRE AGREEMENT

 

This Agreement embodies the entire agreement and understanding of the Parties
and supersedes any and all prior agreements, arrangements and understandings
relating to the matters provided for herein.

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

20. COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall be considered one and the same
agreement

 

[Remainder of page intentionally left blank]

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above by duly authorized representatives of the Company and Stonegate.

 

PARADIGM GENETICS, INC. By:  

/s/ Philip R. Alfano

--------------------------------------------------------------------------------

Name:  

Philip R. Alfano

--------------------------------------------------------------------------------

Title:  

Vice President, Finance and CFO

--------------------------------------------------------------------------------

STONEGATE SECURITIES, INC. By:  

/s/ J. B. Shelmire

--------------------------------------------------------------------------------

Name:  

J. B. Shelmire

--------------------------------------------------------------------------------

Title:  

Partner

--------------------------------------------------------------------------------

 

Placement Agency Agreement paradigm genetics Final Execution



--------------------------------------------------------------------------------

Schedule I

 

Prior Company Contacts

 

Bluegrass Growth Fund

China Development and Industrial Bank

HBK Investments

Heights Capital

Midsummer Capital

Omicron Capital

OrbiMed Advisors

Pequot Capital

ProMed Management

RAM Capital Resources

Royce & Associates

SF Capital

Special Situations Fund

Strauss Asset Management

Titan Capital Management

Vertical Ventures

WPG Farber Fund

 

Placement Agency Agreement paradigm genetics Final Execution